Carriers. — In each of the above cases plaintiff sued to recover varying amounts for transportation services per*1196formed for defendant. At pretrial conferences with, the trial commissioner the parties, upon a consideration of the matters set forth in the statements of facts for admission filed by plaintiffs, defendant’s responses thereto and audits by the General Accounting Office, agreed that the net amounts due plaintiffs were as follows:
Southern Pacific Company, No. 236-62--- $14, 897.93
Union Pacific Railroad. Co., No. 79-63--- $15,947.27
Union Pacific Railroad Co., No. 283-63--- $14, 290. 03
Union Pacific Railroad Co., No. 115-64--- $64, 511.49
The plaintiffs agreed to accept the above amounts in full settlement of the balance claimed to be due on all claims asserted in the petitions, statements of facts and accompanying schedules, and on December 27, 1965, the court ordered that judgments be entered in favor of the plaintiffs as set forth above.